 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made effective and
entered into as of June 10, 2013 (the “Grant Date”), by and between Dynasil
Corporation of America, a Delaware corporation (the “Company”), and Peter Sulick
(the “Grantee”).

 

WHEREAS, pursuant to the provisions of the Company’s 2010 Stock Incentive Plan
(the “Plan”), the Board of Directors of the Company (the “Board”) has the
authority to grant Awards under the Plan to employees of the Company; and

 

WHEREAS, the Board has determined that the Grantee be granted a Restricted Stock
Award under the Plan for the number of shares and upon the terms set forth
below;

 

NOW, THEREFORE, the Company and the Grantee hereby agree as follows:

 

1.          Grant of Award. The Grantee is hereby granted a Restricted Stock
Award under the Plan (this “Award”), subject to the terms and conditions
hereinafter set forth, with respect to 300,000 restricted shares of Common Stock
(the “Shares”). Restricted shares of Common Stock covered by this Award shall be
designated in book entry form on the records of the Company’s transfer agent,
subject to the restrictions set forth in this Agreement.

 

2.          Transfer Restrictions. Except as expressly provided herein, this
Award and the Shares issued with respect to this Award are non-transferable
otherwise than by will or by the laws of descent and distribution, and may not
otherwise be assigned, pledged or hypothecated or otherwise disposed of and
shall not be subject to execution, attachment or similar process. Upon any
attempt to effect any such disposition, or upon the levy of any such process,
this Award shall immediately become null and void and the Shares relating
thereto shall be forfeited.

 

3.          Restrictions. The restrictions on the Shares covered by this Award
shall lapse and such shares shall vest at the earlier of:

 

(i)          the first anniversary of the Grant Date; or

 

(ii)         the start date of a replacement CEO and President of the Company.

 

If neither of these events has occurred prior to the termination of the
Grantee's Continuous Service, the Common Stock covered by this Award, to the
extent not vested, shall terminate and be forfeited by the Grantee.

 

Notwithstanding any other provision of this Agreement, (i) the Shares, whether
or not vested in whole or in part, shall be forfeited and (ii) the Grantee shall
be obligated to pay to the Company all gains realized by the Grantee from the
disposition of any such Shares if the Grantee violates any of the provisions set
forth in the Company’s Confidential Information and Invention Assignment
Agreement that Grantee entered into as condition of employment with the Company.
Further, any compensation paid to the Grantee pursuant to this Agreement or in
accordance with its terms shall be subject to any policy regarding recovery of
incentive-based compensation hereafter adopted by the Board in order to comply
with (i) Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, or any law of similar effect for recovery of
incentive-based compensation previously paid, and (ii) any regulations
promulgated pursuant to any such law.

 

-1-

 

  

4.          Voting and Dividend Rights. During the period in which the
restrictions provided herein are applicable to the Shares covered by this Award,
the Grantee shall have the right to vote such shares and to receive any cash
dividends paid with respect to such shares. Any dividend or distribution payable
with respect to the Shares covered by this Award that shall be paid in shares of
Common Stock shall be subject to the same restrictions provided for herein. Any
dividend or distribution (other than cash or Common Stock) payable on Shares
covered by this Award, and any consideration receivable for or in conversion of
or exchange for Shares covered by this Award, unless otherwise determined by the
Board, shall be subject to the terms and conditions of this Restricted Stock
Award Agreement or with such modifications thereof as the Board may provide in
its absolute discretion.

 

5.          Distribution Following End of Restrictions. Upon the expiration of
the restrictions provided in Section 3 hereof as to any portion of the Shares
covered by this Award, the Company in its sole discretion will either cause a
certificate evidencing such amount of Common Stock to be delivered to the
Grantee (or, in the case of his death after such events, cause such certificate
to be delivered to Grantee's legal representative, beneficiary or heir) or
remove the restrictions regarding transferability from the shares designated in
book-entry for the Grantee (or, in the case of his death for Grantee's legal
representative, beneficiary or heir) on the records of the Company’s transfer
agent; provided, however, that the Company shall not be obligated to issue any
fractional shares of Common Stock in the event of certificated shares.

 

6.          Tax Withholding. The obligation of the Company to deliver any
certificate or book-entry uncertificated shares to the Grantee pursuant to
Section 5 hereof shall be subject to the receipt by the Company from the Grantee
of any minimum withholding taxes required as a result of the grant of the Award
or lapsing of restrictions thereon. The Company shall have the right, but not
the obligation, to sell or withhold such number of unrestricted shares of Common
Stock distributable to the Grantee as will provide assets for payment of any tax
so required to be paid by the Company for Grantee unless, prior to such sale or
withholding, Grantee shall have paid to the Company the amount of such tax. Any
balance of the proceeds of such a sale remaining after the payment of such taxes
shall be paid over to Grantee. In making any such sale, the Company shall be
deemed to be acting on behalf and for the account of Grantee. The Grantee and
the Company hereby agree that the Grantee may, within 30 days following the
acceptance of this Award as provided in Paragraph 1 hereof, file with the
Internal Revenue Service an election under Section 83(b) of the Internal Revenue
Code. In the event the Grantee makes such an election, the Grantee agrees to
provide a copy of the election to the Company and to make such provision
satisfactory to the Company of any minimum withholding taxes required by the
Company.

 

7.          Securities Laws Requirements; Lock-Up Agreement. The Company shall
not be required to issue shares pursuant to this Award unless and until (a) such
shares have been duly listed upon each stock exchange on which the Company’s
Common Stock is then listed; and (b) the Company has complied with applicable
federal and state securities laws. The Board (or a Committee thereof) may
require the Grantee to furnish to the Company, prior to the issuance of any
shares of Common Stock in connection with this Award, an agreement, in such form
as the Board or Committee may from time to time deem appropriate, in which the
Grantee represents that the shares acquired by him under this Award are being
acquired for investment and not with a view to the sale or distribution thereof.
Grantee further agree hereby that he will enter into and perform any
underwriter’s lock-up agreement requested by the Company from time to time in
connection with public offerings of the Company’s securities.

 

-2-

 



 

8.          Incorporation of Plan Provisions. This Restricted Stock Award
Agreement is made pursuant to the Plan and is subject to all of the terms and
provisions of the Plan as if the same were fully set forth herein, and receipt
of a copy of the Plan is hereby acknowledged. Capitalized terms not otherwise
defined herein shall have the same meanings set forth for such terms in the
Plan.

 

9.          Miscellaneous. This Restricted Stock Award Agreement (a) shall be
binding upon and inure to the benefit of any successor of the Company, (b) shall
be governed by the laws of the State of Delaware, and any applicable laws of the
United States, and (c) may not be amended without the written consent of both
the Company and the Grantee.

 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Award
Agreement on the date first above written.

 

COMPANY:   GRANTEE:       Dyansil Corporation of America             By: /s/
Thomas C. Leonard  

/s/ Peter Sulick

  Thomas C. Leonard   Peter Sulick   Chief Financial Officer   Interim CEO and
Interim President

 

-3-

 

 

